 
EXTENSION AND WAIVER AGREEMENT
 
    This Extension and Waiver Agreement Waiver is made this 28th day of August,
2008 by and among bioMETRX, Inc., a Delaware corporation (the "Company") and the
holder of a Convertible Note identified on the signature page hereto (including
its successors and assigns the "Holder").
 
    WHEREAS, the Company entered into a Securities Purchase Agreement with the
Holder (the "Securities Purchase Agreement") dated as ofJune 29, 2006 and in
connection therewith issued a Convertible Note dated June 29, 2006 in the
principal amount of $500,000 ("Note"); and
    
    WHEREAS, the principal balance of the Note has been reduced to $205,000
through the conversion of the Note and the forbearance note has been reduced to
$60,427.81 through the conversion of debt into the Company's common stock; and
 
    WHEREAS, the Note became due on June 29, 2008 and as of the date hereof the
Company has been unable to repay the remaining principal balance due under the
Note; and
 
    WHEREAS, the Company's ability to repay the Note is contingent upon the
Company's ability to obtain additional financing; and
 
    WHEREAS, the Company has received a proposal from additional investors who
have agreed to provide to the Company up to $1,500,000 of additional fmaneing
(the "New Financing") on the express condition that Holder waive all current
defaults under the Note, agrees to extend the due date ofthe Note until June 29,
2009 and agrees not to convert, transfer, sell or assign the remaining balance
of their Note or sell, transfer or assign any other securities of the Company it
currently owns for a period of ninety (90) days from the date ofthis Agreement;
and
 
    WHEREAS, the Company and the Holder mutually desire to enter into this
Agreement in order to allow the Company to obtain additional financing.
 
    NOW THEREFORE, the parties agree as follows:
 
    1. The Holder hereby waives any and all defaults relating to the Note and
the Transaction Documents (as defined in the Securities Purchase Agreement)
presently existing ("Existing Defaults") and agrees to extend the due date ofthe
Note until June 29, 2009. Notwithstanding the foregoing, nothing contained in
this Agreement shall constitute a waiver or forbearance with respect to any
future events of defaults under the Transaction Documents which do not exist as
ofthe date hereof.
 
2. The Holder agrees not to convert, transfer, sell or assign the remaining
balance of their Note or sell, transfer or assign any other securities of the
Company it currently owns for a period of ninety (90) days from the date of this
Agreement without the written consent of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
 
    3. The Company agrees to pay the Holder and the Holder agrees to accept
106,271 shares of the Company's common stock as payment ofSI9.128.75 ofaccrued
and unpaid interest due under the Note. The Company will cause these shares to
be delivered to the Holder within three (3) business days from the date of
execution ofthis Agreement.
 
 
    4. The Company agrees to reset the exercise price ofthe 500,000 Series A
Warrants issued to the Holder in connection with the purchase ofthe Note as a
result of the anti-dilution provisions contained in the Series A Warrant from
SI.OO per share to SO.18
 
    5. The Holder hereby consents to the Company entering into and consummating
the New Financing as described in the Term Sheet attached hereto as Exhibit A. 
 
    6. This Agreement shall be construed, and the rights and liabilities of the
parties hereto determined, in accordance with the internal laws of the State of
New York, without regards to the principles of conflicts oflaw thereof.
 
    7. Capitalized terms not defined herein shall have the meanings given to
them in the Transaction Documents. 
 
    8. Except as set forth herein, the Holders reserve all rights, remedies,
powers, or privileges available under the documents and agreements executed in
connection therewith, at law or otherwise. This Extension and Waiver Agreement
shall not constitute a novation or satisfaction and accord ofthe Notes or any
other document, instrument and/or agreement executed or delivered in connection
therewith. 
 
    9. This Agreement may be executed in several counterparts which together
shall constitute a single document.
 
    10. The parties hereto agree that each ofthem and/or their respective
counsel     
 
    This Extension and Waiver Agreement has been dilly authorized and approved
by all requisite corporate action by the Company and Holder and does not violate
the respective organizational documents.
 
 
 

--------------------------------------------------------------------------------

 
 
[v126193_logo1.jpg]
 
 
 
 

--------------------------------------------------------------------------------

 